Citation Nr: 9905919	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-44 500	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Hampton,Virginia


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs of the cost of unauthorized medical services 
received during a hospitalization at the DePaul Medical 
Center from April 3 through April 5, 1995.

(The issue of entitlement to a rating higher than 30 percent 
for a psychiatric disorder classified as "anxiety reaction 
with post-traumatic stress symptoms are the subjects of a 
separate Board decision.)



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2, 1995, decision by the Medical 
Administration Service (MAS) at the Department of Veterans 
Affairs (VA) Medical Center in Roanoke, Virginia (VAMC) , 
which denied the veteran's claim for payment or reimbursement 
of expenses associated with medical care received at the 
DePaul Medical Center in April 1995.  The veteran testified 
at a hearing at the VAMC on February 7, 1996, in connection 
with the MAS denial.  He testified at a hearing before the 
undersigned member of the Board in Washington, D.C., on 
May 13, 1998.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

According to the hospitalization report and accounts by the 
veteran and his mother, the veteran was brought by ambulance 
to the emergency room of the DePaul Medical Center on April 
3, 1995, after an episode of tonic-clonic convulsions at 
home.  He had two more seizures in the emergency room.  
During the preceding 10 days there had been a change in his 
behavior in that he had been incoherent and demanding.  On 
April 5 he was transferred to a VA hospital with diagnoses of 
new-onset seizures, history of PTSD, history of alcohol 
abuse, and history of cannabis abuse.  The VA workup 
disclosed no specific etiology for the seizures, and 
physicians concurred in the theory that since the veteran had 
stopped taking Benzodiazepines (specifically, Valium) a 
couple of days before the seizures, they may have been due to 
this stoppage.  

Service connection is in effect for a psychiatric disorder 
which has been classified primarily as anxiety neurosis but 
which includes symptoms of "post-traumatic stress."  
Seizures have not been recognized as a manifestation of the 
disability.  A 30 percent rating is in effect.  In its 
November 2, 1995, decision disapproving payment of the cost 
of the hospitalization at DePaul Medical Center, the MAS 
found that the treatment for seizures at that facility was 
unrelated to the service-connected disability or adjunct 
condition.  

The Board believes that the question of whether service 
connection may be granted for a seizure disorder secondary to 
the service-connected psychiatric disorder, or, more 
precisely, secondary to the termination of medication 
prescribed for such disorder, is inextricably intertwined 
with the issue of entitlement to reimbursement.  Parker v. 
Brown, 7 Vet.App. 116 (1994); Harris v. Derwinski, 
1 Vet.App. 180 (1991); Kellar v. Brown, 6 Vet.App. 157 
(1994).  Further consideration of the reimbursement claim 
must therefore be deferred until a rating board at the RO has 
had an opportunity to adjudicate the secondary service 
connection issue.  Simultaneously with the issuance of the 
present remand order involving the reimbursement claim, the 
Board is issuing a second remand order involving the issues 
of entitlement to a rating higher than 30 percent for the 
psychiatric disorder and the intertwined issue of entitlement 
to service connection for schizoaffective disorder.  The RO 
has been apprised of the need for a rating board 
determination regarding the veteran's entitlement to 
secondary service connection for seizures in connection with 
the reimbursement claim.  After completion of RO action on 
that issue, the file will be forwarded to the VAMC in order 
for the MAS to reevaluate the reimbursement claim in light of 
the RO's determination.  

In view of the foregoing, the issue of entitlement to payment 
or reimbursement of the cost of unauthorized medical services 
at the DePaul Medical Center in April 1995 is remanded to the 
MAS for the following actions:  

1.  The MAS should hold consideration of 
the reimbursement issue in abeyance while 
the Roanoke RO completes the adjudication 
requested by the Board in the separate 
remand order issued on this date, 
particularly with respect to the issue of 
the veteran's entitlement to service 
connection for seizures secondary to the 
service-connected psychiatric disorder.  

2.  Thereafter, upon receipt of the 
claims file or the requisite portions 
thereof, the MAS should review the claim 
for reimbursement in light of the RO's 
determination regarding the veteran's 
entitlement to secondary service 
connection for seizures.  

3.  If the determination regarding 
reimbursement is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 5 -


